DETAILED ACTION
1.	This communication is in response to Application No. 15/898,832 filed on February 19, 2018 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/19/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 11-13, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roychowdhury et al. (hereinafter Roychowdhury) (US PG-PUB 20170251081).
Regarding Claim 1, Roychowdhury teaches a computer-implemented method for modifying digital content based on predicted future user behavior (Roychowdhury, Abstract, "Techniques for predictively selecting a content presentation in a client-server computing environment are described. In an example, a content management system detects an interaction of a client with a server and accesses client features. Reponses of the client to potential content presentations are predicted based on a multi-task neural network", therefore a technique is disclosed for modifying content presentations/digital content based on prediction), the computer-implemented method comprising:
identifying, by a computer, trends in propagation values (Roychowdhury, Par. [0082], "At operation 604, the multi-task neural network is trained based on historical data. For example, the content management system tracks and records data associated with accesses and responses of clients to the web page variations.", thus, historical data is propagated through the multi-task neural network to trend responses to different web page variations) corresponding to a layer of nodes in an artificial neural network (Roychowdhury, Par. [0056], "Generally, the multi-task neural network 300 represents a network of interconnected nodes, such as an artificial neural network, where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained. Each node represents a piece of information. Knowledge can be exchanged between through node-to-node interconnections and node-to-task connections. Input to the multi-task neural network 300 activates a set of node. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.", therefore layers of nodes within an artificial neural network contains value/pieces of information for knowledge exchange) based on measuring the propagation values at each run of the artificial neural network (Roychowdhury, Par. [0082], "In addition, if a new web page variation or a new client feature is added, the content management system retrains existing knowledge of the multi-task neural network. In an example, the retraining is incremental. In this example, the content management system tracks and records data specific to the new web page variation or new client feature. That data is used in the retraining while the existing knowledge of the multi-task neural network is retained.", therefore, since retraining is incremental, the new data is used to retrain the artificial neural network but existing knowledge is still retained, allowing for changes in the value to be measured incrementally);
 forecasting, by the computer, the trends in the propagation values corresponding to the layer of nodes in the artificial neural network to generate predicted propagation values at a specified future point in time (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features);
applying, by the computer, the predicted propagation values to the layer of nodes in the artificial neural network (Roychowdhury, Fig.6, label 610, “Predict responses of the client to the variations of the web page based on the multi-task neural network and the features”, thus, the predicted response values are generated by and propagated through the multi-task neural network);
generating, by the computer, predicted website analytics values corresponding to a set of website variables of interest for the specified future point in time based on running the artificial neural network with the predicted propagation values (Roychowdhury, Par. [0085], "At operation 612, a web page variation is selected based on the responses. For example, the content management system selects the web page variation out of the different web page variations for having the highest likelihood of user conversion or having an acceptable likelihood relative to a threshold. Additionally or alternatively, content management system identifies a task corresponding to the web page variation. That task is defined in an output layer of the multi-task neural network. The content management system performs that task.", therefore, the predicted webpage variation is selected based on the client-specific and user-specific features and responses (variables of interest) from a variety of different web page variations based on generated website analytic values for highest likelihood of user conversion or an acceptable likelihood relative to a threshold); and
modifying, by the computer, a website corresponding to the set of website variables of interest based on the predicted website analytics values corresponding to the set of website variables of interest for the specified future point in time (Roychowdhury, Par. [0086], "At operation 614, the web page variation is provided to the client for presentation in response to the request for the web page. In an example, the web page variation includes a targeted advertisement. The content management system inserts the targeted content in the web page by, for instance, adding a URL address of the targeted content to the HTML code of the web page. In another example, the web page variation includes a targeted placement of the advertisement. The content management system updates the HTML code of the web page to positing the advertisement according to the targeted placement.", thus, the web page variation, modified with a targeted advertisement or content including client-specific and user-specific features (variables of interest) based on the predicted response).

Regarding Claim 2, Roychowdhury teaches the computer-implemented method of claim 1 further comprising: displaying, by the computer, the modified website on requesting client devices (Roychowdhury, Par. [0039], "To illustrate, consider the following two examples described in connection with the clients 110A and 110N, respectively. In the first example, the content management system 140 inserts targeted content 152 in the content 122 resulting in a customized presentation 112. That customized presentation 112 is presented (e.g., displayed) at a user interface of the client 110A", therefore the customized presentation/web page variation is presented to the requesting client device).

Regarding Claim 3, Roychowdhury teaches the computer-implemented method of claim 1 further comprising: 
running, by the computer, at a plurality of different time periods, the artificial neural network to identify current website analytics values corresponding to the set of website variables of interest at that particular period of time (Roychowdhury, Par. [0068], "In an example of the retraining 430, the retraining 430 is triggered by various events. An example event includes the addition of a new content presentation, such as a new web page variation 420. This corresponds to adding a new task. Other trigger events are also possible. For instance, the addition of new client features (and, thus, the addition of new input nodes) can be a trigger event. Similarly, a selection of a new non-linear transformation f for a hidden layer (and, thus, a change to the hidden nodes) can also be a trigger event. In addition, there can be situations where an input node or a task is removed. This can be the case when, for example, a client feature is no longer tracked or a content presentation is no longer available. In such cases, the retraining 430 need not be performed.", the network is run and retrained at different points of time, in order to factor in current and new client features or targeted content); and
Docket No. P201706031US01Page 28 of 35measuring, by the computer, at each run of the artificial neural network, the propagation values for weights (Roychowdhury, Par. [0061], "The interconnection has a numeric weight that can be tuned (e.g., based on a training dataset), rendering the multi-task neural network 300 adaptive to inputs and capable of learning.", thus the weights of the values can be measured and tuned.), biases (Roychowdhury, Par. [0009], "However, when a user feature indicates that the user has fever, that feature does not properly bias the prediction in favor of one of the two targeted contents", therefore, it is highlighted that in previous prediction models within the art that biases were not taken into consideration, however biases are considered in the content presentation model of Roychowdhury and can be measured and tuned through the run of the artificial neural network), and activation functions of the layer of nodes in the artificial neural network (Roychowdhury, Par. [0056], "Input to the multi-task neural network 300 activates a set of node. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.", therefore the activation process can also be measured and tuned through the nodes of the artificial neural network) that correspond to the current website analytics values (Roychowdhury, Par. [0069], "In an example, the retraining 430 implements an incremental approach. In this approach, existing knowledge of the multi-task neural network is retained and transferred to the added task (e.g., the newly added task for using the new web page variation 420). Additional training data for the added task is collected. That training data is specific to the added task. For instance, user conversions in response of the new web page variation 420 are collected. That amount of training data is significantly smaller than the amount of training data needed for training the entire multi-task neural network. Thus, the retraining 430 becomes incremental. In this example, the existing knowledge is propagated to the new task through the hidden layer.", thus, through the retraining of the network, the values may be measured and tuned accordingly to account for incremental updates and additions to the current and new website analytic values).

Regarding Claim 11, Roychowdhury teaches a computer system (Roychowdhury, Fig. 9, label 900, Computing System) for modifying digital content based on predicted future user behavior (Roychowdhury, Abstract, "Techniques for predictively selecting a content presentation in a client-server computing environment are described. In an example, a content management system detects an interaction of a client with a server and accesses client features. Reponses of the client to potential content presentations are predicted based on a multi-task neural network", therefore a technique is disclosed for modifying content presentations/digital content based on prediction), the computer system comprising:
a bus system (Roychowdhury, Fig. 9, label 912, Interface bus; Par. [0099], "The interface bus 912 is configured to communicate, transmit, and transfer data, controls, and commands among the various components of the computing system 900", thus a bus system is present within the computing system);
a storage device connected to the bus system, wherein the storage device stores program instructions (Roychowdhury, Fig.9, label 906, Storage Device; Par. [0099], " The memory 904 and the storage device 906 include computer readable storage media, such as RAM, ROM, electrically erasable programmable read-only memory (EEPROM), hard-drives, CD-ROMs, optical storage devices, magnetic storage devices, electronic non-volatile computer storage, for example Flash® memory, and other tangible storage media. Any of such computer readable storage media can be configured to store instructions or program codes embodying aspects of the disclosure.", therefore a storage device connected to the bus system (shown in Fig. 9) is able to store program instructions); and
a processor connected to the bus system, wherein the processor executes the program instructions (Roychowdhury, Fig. 9, label 902, Processor; Par. [0100], "The processor 902 is configured to execute the stored instructions and includes, for example, a logical processing unit, a microprocessor, a digital signal processor, and other processors.", thus, a processor connected to the bus system (shown in Fig.9) is able to store program instructions) to:
identify trends in propagation values (Roychowdhury, Par. [0082], "At operation 604, the multi-task neural network is trained based on historical data. For example, the content management system tracks and records data associated with accesses and responses of clients to the web page variations.", thus, historical data is propagated through the multi-task neural network to trend responses to different web page variations) corresponding to a layer of nodes in an artificial neural network (Roychowdhury, Par. [0056], "Generally, the multi-task neural network 300 represents a network of interconnected nodes, such as an artificial neural network, where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained. Each node represents a piece of information. Knowledge can be exchanged between through node-to-node interconnections and node-to-task connections. Input to the multi-task neural network 300 activates a set of node. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.", therefore layers of nodes within an artificial neural network contains value/pieces of information for knowledge exchange) based on measuring the propagation values at each run of the artificial neural network (Roychowdhury, Par. [0082], "In addition, if a new web page variation or a new client feature is added, the content management system retrains existing knowledge of the multi-task neural network. In an example, the retraining is incremental. In this example, the content management system tracks and records data specific to the new web page variation or new client feature. That data is used in the retraining while the existing knowledge of the multi-task neural network is retained.", therefore, since retraining is incremental, the new data is used to retrain the artificial neural network but existing knowledge is still retained, allowing for changes in the value to be measured incrementally);
forecast the trends in the propagation values corresponding to the layer of nodes in the artificial neural network to generate predicted propagation values at a specified future point in time (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features);
apply the predicted propagation values to the layer of nodes in the artificial neural network (Roychowdhury, Fig.6, label 610, “Predict responses of the client to the variations of the web page based on the multi-task neural network and the features”, thus, the predicted response values are generated by and propagated through the multi-task neural network);
generate predicted website analytics values corresponding to a set of website variables of interest for the specified future point in time based on running the artificial neural network with the predicted propagation values (Roychowdhury, Par. [0085], "At operation 612, a web page variation is selected based on the responses. For example, the content management system selects the web page variation out of the different web page variations for having the highest likelihood of user conversion or having an acceptable likelihood relative to a threshold. Additionally or alternatively, content management system identifies a task corresponding to the web page variation. That task is defined in an output layer of the multi-task neural network. The content management system performs that task.", therefore, the predicted webpage variation is selected based on the client-specific and user-specific features and responses (variables of interest) from a variety of different web page variations based on generated website analytic values for highest likelihood of user conversion or an acceptable likelihood relative to a threshold); and
modify a website corresponding to the set of website variables of interest based on the predicted website analytics values corresponding to the set of website variables of interest for the specified future point in time (Roychowdhury, Par. [0086], "At operation 614, the web page variation is provided to the client for presentation in response to the request for the web page. In an example, the web page variation includes a targeted advertisement. The content management system inserts the targeted content in the web page by, for instance, adding a URL address of the targeted content to the HTML code of the web page. In another example, the web page variation includes a targeted placement of the advertisement. The content management system updates the HTML code of the web page to positing the advertisement according to the targeted placement.", thus, the web page variation, modified with a targeted advertisement or content including client-specific and user-specific features (variables of interest) based on the predicted response).

Claim 12 recites substantially the same limitations as Claim 2 in the form of a computer system, therefore it is rejected under the same rationale.

Claim 13 recites substantially the same limitations as Claim 3 in the form of a computer system, therefore it is rejected under the same rationale.

Regarding Claim 14, Roychowdhury teaches a computer program product for modifying digital content based on predicted future user behavior (Roychowdhury, Abstract, "Techniques for predictively selecting a content presentation in a client-server computing environment are described. In an example, a content management system detects an interaction of a client with a server and accesses client features. Reponses of the client to potential content presentations are predicted based on a multi-task neural network", therefore a technique is disclosed for modifying content presentations/digital content based on prediction), the computer program product comprising
	a computer readable storage medium having program instructions embodied therewith,
the program instructions executable by a computer to cause the computer to perform a method comprising:
identifying, by the computer, trends in propagation values (Roychowdhury, Par. [0082], "At operation 604, the multi-task neural network is trained based on historical data. For example, the content management system tracks and records data associated with accesses and responses of clients to the web page variations.", thus, historical data is propagated through the multi-task neural network to trend responses to different web page variations) corresponding to a layer of nodes in an artificial neural network (Roychowdhury, Par. [0056], "Generally, the multi-task neural network 300 represents a network of interconnected nodes, such as an artificial neural network, where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained. Each node represents a piece of information. Knowledge can be exchanged between through node-to-node interconnections and node-to-task connections. Input to the multi-task neural network 300 activates a set of node. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.", therefore layers of nodes within an artificial neural network contains value/pieces of information for knowledge exchange) based on measuring the propagation values at each run of the artificial neural network (Roychowdhury, Par. [0082], "In addition, if a new web page variation or a new client feature is added, the content management system retrains existing knowledge of the multi-task neural network. In an example, the retraining is incremental. In this example, the content management system tracks and records data specific to the new web page variation or new client feature. That data is used in the retraining while the existing knowledge of the multi-task neural network is retained.", therefore, since retraining is incremental, the new data is used to retrain the artificial neural network but existing knowledge is still retained, allowing for changes in the value to be measured incrementally);
forecasting, by the computer, the trends in the propagation values corresponding to the layer of nodes in the artificial neural network to generate predicted propagation values at a specified future point in time (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features);
applying, by the computer, the predicted propagation values to the layer of nodes in the artificial neural network (Roychowdhury, Fig.6, label 610, “Predict responses of the client to the variations of the web page based on the multi-task neural network and the features”, thus, the predicted response values are generated by and propagated through the multi-task neural network);
generating, by the computer, predicted website analytics values corresponding to a set of website variables of interest for the specified future point in time based on running the artificial neural network with the predicted propagation values (Roychowdhury, Par. [0085], "At operation 612, a web page variation is selected based on the responses. For example, the content management system selects the web page variation out of the different web page variations for having the highest likelihood of user conversion or having an acceptable likelihood relative to a threshold. Additionally or alternatively, content management system identifies a task corresponding to the web page variation. That task is defined in an output layer of the multi-task neural network. The content management system performs that task.", therefore, the predicted webpage variation is selected based on the client-specific and user-specific features and responses (variables of interest) from a variety of different web page variations based on generated website analytic values for highest likelihood of user conversion or an acceptable likelihood relative to a threshold); and
modifying, by the computer, a website corresponding to the set of website variables of interest based on the predicted website analytics values corresponding to the set of website variables of interest for the specified future point in time (Roychowdhury, Par. [0086], "At operation 614, the web page variation is provided to the client for presentation in response to the request for the web page. In an example, the web page variation includes a targeted advertisement. The content management system inserts the targeted content in the web page by, for instance, adding a URL address of the targeted content to the HTML code of the web page. In another example, the web page variation includes a targeted placement of the advertisement. The content management system updates the HTML code of the web page to positing the advertisement according to the targeted placement.", thus, the web page variation, modified with a targeted advertisement or content including client-specific and user-specific features (variables of interest) based on the predicted response).

Claim 15 recites substantially the same limitations as Claim 2 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 3 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury et al. (hereinafter Roychowdhury) (US PG-PUB 20170251081), in view of Khani et al. (hereinafter Khani) (“A Novel Approach for Website Aesthetic Evaluation based on Convolutional Neural Networks”).
Regarding Claim 4, Roychowdhury in view of Khani teaches the computer-implemented method of claim 1 further comprising: 
receiving, by the computer, a request to access the website that includes a set of webpages from a client device via a network (Roychowdhury, Fig.6, label 606, Detect a request of a client for the web page, therefore, the client device requests access to the web page, where a web site can consist of many web pages linked together);
capturing, by the computer, a screenshot of a webpage (Khani, Pg. 50, A. Websites screenshot dataset, “Dataset consist of 430 screenshots captured from websites’ homepages.”, thus, screenshots are captured of the webpage) in the set of webpages having a highest number of client device user visits (Roychowdhury, Abstract, “For instance, the content presentation is selected based on having the highest likelihood. The content management system provides the content presentation to the client based on the task corresponding to the content presentation”, thus, the content presentation/web page having the highest likelihood of user interaction is selected); and
recording, by the computer, interactions by a user of the client device with features of the webpage (Roychowdhury, Par. [0032], “Thereafter, a user operates a computing device to interact with a network resource and receive content. Upon detecting the interaction, the content management system determines features specific to the user and inputs these features to the multi-task neural network to predict user responses and select a task. Each task corresponds to one of the content presentations. The content management system selects and performs a task (e.g., selects and uses the corresponding content presentations) based on the predicted user responses.”, therefore user interactions and feature specific interactions are detected and captured).

Roychowdhury teaches techniques utilizing a multi-task neural network to aid in predictively selecting a content presentation, based on detecting interaction of a client with a server, and accessing the clients features (Roychowdhury, Abstract). While Roychowdhury teaches the use of backpropagation within an artificial neural network to provide variations of a web page to a client, based on predicted content presentation responses, Roychowdhury does not explicitly disclose capturing a screenshot of a webpage and utilizing it as an input into a convolutional neural network for feature detection. However, Khani teaches using a website screenshot as input into a convolutional neural network for feature representation and website aesthetic evaluation (Khani, Pg. 48, Abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with an artificial neural network that utilizes backpropagation and predictively selects content presentation based on client interaction and features disclosed by Roychowdhury to also include a convolutional neural network for feature representation, which takes website screenshot as input, as disclosed by Khani. One of ordinary skill in the art would have been motivated to make this modification to produce a system which can be more easily trained to overcome the challenge of deciding which features should be extracted from the client and/or website, and more efficiently selects features based on direct screenshot input (Khani, Pg. 48, Introduction)

Regarding Claim 5, Roychowdhury in view of Khani teaches the computer-implemented method of claim 4 further comprising: 
combining (Roychowdhury, Par. [0005], “A variation corresponds to a combination of the web page with one of the targeted contents”, thus the web page can be combined with the targeted contents identified by the interactions of the user with the client device), by the computer, the screenshot of the webpage (Khani, Pg. 50, A. Websites screenshot dataset, “Dataset consist of 430 screenshots captured from websites’ homepages.”, thus, screenshots are captured of the webpage) with the interactions by the user of the client device with the features of the webpage (Roychowdhury, Par. [0032], “Thereafter, a user operates a computing device to interact with a network resource and receive content. Upon detecting the interaction, the content management system determines features specific to the user and inputs these features to the multi-task neural network to predict user responses and select a task. Each task corresponds to one of the content presentations. The content management system selects and performs a task (e.g., selects and uses the corresponding content presentations) based on the predicted user responses.”, therefore user interactions and feature specific interactions are detected and captured) to generate training data for a convolutional neural network (Khani, Pg. 52, Conclusion, “Another work could be done in CNN fine-tuning. The CNN used in this work is pretrained on both Places dataset [22] and ILSVRC 2012 dataset [17], and fine-tuned on LaMem dataset [20]. It can be fine-tuned on a websites’ screenshots dataset to achieve better feature extraction accuracy. Another improvement can be done in classification step. By collecting a better dataset with more aesthetic variant websites, classification can have more classes for better evaluation, or it could be converted to regression for exact rating.”, therefore, training data can be generated by the website screenshot dataset, alongside the user interaction dataset for better feature extraction accuracy); and
training, by the computer, the convolutional neural network using the training data of combined webpage screenshot and user feature interaction data (Khani, Pg. 52, Conclusion, “We showed that a pretrained CNN feature extraction ability that has been trained on another dataset is comparable to the traditional handcraft feature extraction methods. Furthermore, CNNs have the options of fine-tuning that brings them the ability of learning better and better features to achieve the goal we have chosen for them. Another contribution of this work is considering the target users’ home country for evaluating the websites aesthetic especially for them. As future work, a better dataset could be collected with more samples with more variation in aesthetic rating of users”, therefore, a pretrained CNN was trained on another dataset and is capable of being trained by a better dataset with more variation (webpage screenshot combined with user feature interaction data), in order to extract a wider variety of features).

The reasons of obviousness have been noted in the rejection of Claim 4 above and
applicable herein.

Regarding Claim 6, Roychowdhury in view of Khani teaches the computer-implemented method of claim 5 further comprising: 
recording, by the computer, backpropagation values (Roychowdhury, Par. [0063], “A backpropagation algorithm that uses gradient descent to minimize the cost function is used to train the multi-task neural network 300”, therefore backpropagation may also be used in the convolutional neural network, as it is used in the multi-task network) corresponding to weights, biases, and activation functions (Khani, Pg. 50, Feature representation using CNN, “For extracting the features, we have used layers fc6 and fc7 of the CNN to evaluate them and choose the best one”, therefore, during the fully connected stages (fc6) and (fc7) the CNN is able to record and evaluate the feature values propagating through the network; Table 1, Pg. 51, depicts the recorded accuracy values for feature classification in fc6 and fc7) during a fully connected stage of the convolutional neural network (Khani, Pg. 50, Feature representation using CNN, “The CNN we used for feature extraction consists of five convolutional layers, three max pooling layers, and two full-connected layers (fc6 and fc7)”, thus, there are two fully connected layers of the convolutional neural network);
trending, by the computer, differences in the backpropagation values corresponding to the weights, biases, and activation functions over a period of time (Khani, Pg. 50, Methodology, “This motivates us to apply the CNNs for aesthetic evaluation problems. The basic idea is that, given a screenshot from the website page, which we want to evaluate, we use a CNN to represent it based on the CNN learned features, then we dimensionally reduce the extracted features to achieve better performance in classification, finally we classify websites using a support vector machine (SVM).”, therefore, extracted features are trended and dimensionally reduced based on differences, in order to achieve better performance);
forecasting, by the computer, value gradients in the backpropagation values corresponding to the weights, biases, and activation functions for different layers of time (Khani, Pg. 50, Feature representation using CNN, “Our feature dimension was 128 for each websites. After obtaining features for image we used Support Vector Machine [23], with Gaussian radial basis function kernel, as classifier for training and testing step. The classifier takes features vector of size 128 for each website as input and classify them into two categories: good or bad.”, thus, after obtaining the extracted features, the features are fed into a support vector machine for forecasting and classifying the values); and
completing, by the computer, the training of the convolutional neural network based on the value gradients in the backpropagation values corresponding to the weights, biases, and activation functions (Khani, Pg. 50, Fig. 1, depicts a flowchart showing the method of inputting a website screenshot into the CNN, feature representation being generated using the CNN, feature dimensionality reduction using the principal component analysis algorithm, and finally classification using the support vector machine; Fig. 1, Pg. 51, depict the architecture of a pretrained CNN; therefore, by completing the training of the CNN, we can see the resulting architecture which corresponds to the multiple functional layers in sequence which take website screenshot as input and generate different feature representations) for the different layers of time (Khani, Pg. 50, “For evaluating the collected websites’ aesthetic, they designed an online test that people around the world could rate complexity, colorfulness and visual appeal of webpages. Each webpages display 500ms for users so sites contents did not affected their impression. Data collected from volunteer between June 2012 and August 2013. Each participant rate 30 random websites two times to ensure that they rated the sites accurately”, therefore users interact with the websites/webpages multiple times, and the relevant dataset includes different time periods of user interaction).

The reasons of obviousness have been noted in the rejection of Claim 4 above and
applicable herein.

Regarding Claim 7, Roychowdhury in view of Khani teaches the computer-implemented method of claim 6 further comprising: 
forecasting, by the computer, future analytic values corresponding to the features of the webpage using the trained convolutional neural network (Khani, Pg. 48, Introduction, “To alleviate the problem of choosing best features, we have used Convolutional Neural Networks (CNN), which are one of the best feature extraction methods in deep learning.”, therefore, the trained CNN is used to forecast which features are the best for extraction and which the user will interact with more);
rearranging, by the computer, the features of the webpage based on the forecasted future analytic values (Roychowdhury, Par. [0051], “To illustrate, consider an example of inserting advertisement in a banner space of a web page. In this example, ten advertisements (or some other number) are available. Hence, there are ten web page variations, where each variation corresponds to a combination of the web page and one of the advertisements. In also this example, twenty user features (or some other number) are available. Examples of such user features include age, occupation, location, internet protocol (IP) address, and other user-related features. The ten web page variations are mapped to ten tasks of a multi-task neural network. Each task corresponds to using or not using the corresponding web page variation. Likewise, the twenty user features are mapped to twenty input nodes of the multi-task neural network. Over a period of time, access of users to the web page is tracked. For each user, the tracking includes recording the respective user features, the presented web page variation, and the resulting user response (e.g., user conversion or no user conversion).”, therefore webpage variations are presented by rearrangement of features based on forecasted values, that are tracked and generated by the neural network); and
displaying, by the computer, the webpage with rearranged features on the website to enhance user experience (Roychowdhury, Par. [0051], “The web page variation represents a variation to a web page. Different variations are possible. One example variation relates to the version of content displayed within the web page. For instance, each variation includes a specific advertisement inserted in an advertisement space of the web page. Another example variation relates to the placement or format of content within the web page. For instance, each variation includes a different placement or format of the same content within the web page.”, thus, variations and rearrangement of features are displayed on the webpage).
	
The reasons of obviousness have been noted in the rejection of Claim 4 above and
applicable herein.

Regarding Claim 8, Roychowdhury in view of Khani teaches the computer-implemented method of claim 4 further comprising: 
inputting, by the computer, the screenshot of the webpage into a convolutional neural network trained on value gradients in backpropagation values corresponding to weights, biases, and activation functions (Khani, Pg. 48, Introduction, “Our system takes the website screenshot as input. Then represents it using a convolutional neural network.”, therefore the website screenshot is fed as input into the pretrained CNN) of website features of interest over different layers of time (Khani, Pg. 49, “Applying deep learning and convolutional neural networks for feature representation of input screenshots of websites. Our main difference with pictorial aesthetic evaluation systems, such as, [6] is that we are evaluating a website aesthetic which composes of texts, images, ribbons, changing parts, etc. ,which each of them can have an enormous effect on user opinion about the whole website, while they are evaluating images of natural scenes, see sides, objects, animals, etc. which most of them doesn’t compose of different parts with different subjects, such as, texts, movies, .etc.”, therefore the aesthetic features of the website are gauged for user interest over time);
selecting, by the computer, a particular layer of nodes corresponding to a specified future time period in the convolutional neural network based on processing the screenshot of the webpage (Khani, Pg. 51, Feature representation using CNN, “We downsized each image to 227×227 and used all three categories together. To extracting best features from CNN, we compare output of layer fc6 and fc7 from pretrained CNN. For each of layer output we could extract 2048 feature per sample. Then we trained a SVM classifier for each. Based on result for all samples and all rates presented in Table I we choose feature extracted from fc7 because of lower test error.”, therefore the layers fc6 and fc7 (fully-connected layers of the CNN) are selected and the output is compared from the pretrained CNN to extract the best features, based on time period, user interaction, and aesthetic features processed by input of the webpage screenshot); and
identifying, by the computer, weights of the particular layer of nodes corresponding to the specified future time period (Khani, Pg. 51, Feature dimension reduction, “Features dimension from fc7 reduced by Principal Component Analyzing to 128 dimensions. We tested 16, 64, 128 and 256 features as Principal Component. Choosing lower Principal Components tend to under fitting and large train error and choosing large Principal Components tend to over fitting (small train error but large test error). Based on our experiments and analyses best-reduced size is 128.”, thus, the values and according weights from the layer of nodes in fc6 and fc7 (fully connected layers of the CNN) are identified and fed into the Principal Components algorithm to analyze feature dimension and reduce features as needed).

The reasons of obviousness have been noted in the rejection of Claim 4 above and
applicable herein.

Claim 17 recites substantially the same limitations as Claim 4 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 5 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim 19 recites substantially the same limitations as Claim 6 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim 20 recites substantially the same limitations as Claim 7 in the form of a computer program product, therefore it is rejected under the same rationale.

8.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury et al. (hereinafter Roychowdhury) (US PG-PUB 20170251081), in view of Khani et al. (hereinafter Khani) (“A Novel Approach for Website Aesthetic Evaluation based on Convolutional Neural Networks”) and further in view of Yang et al. (hereinafter Yang) (US PG-PUB 20180107902).
Regarding Claim 9, Roychowdhury in view of Khani further in view of Yang teaches the computer-implemented method of claim 8 further comprising: 
exporting, by the computer, the weights of the particular layer of nodes corresponding to the specified future time period (Khani, Pg. 51, Feature representation using CNN, “To extracting best features from CNN, we compare output of layer fc6 and fc7 from pretrained CNN. For each of layer output we could extract 2048 feature per sample. Then we trained a SVM classifier for each.”, thus the outputs of the fc6 and fc7 fully-connected CNN layers, including the weights, can be used to train subsequent machine learning components or neural networks, such as the support vector machine) to a residual neural network that utilizes computer vision to detect features in the screenshot of the webpage (Yang, Par. [0088], “Although described with respect to a deep residual network, it should be understood that the image interpretation component 620 may comprise any suitable image processing and analysis functionality to perform the functions of the image interpretation component 620 described herein. For example, the image interpretation component 620 may comprise a neural network, a partially connected neural network, a fully connected neural network, a convolutional neural network, a set of machine learning components, a set of image recognition components, a set of pattern recognition components, a set of computer vision components, or any other suitable instructions, modules, components, or processes capable of performing one or more of the functions of the image interpretation component 620 described herein.”, therefore a residual neural network with computer vision functionality is used for image processing and interpretation of features); and
detecting, by the computer, the features in the screenshot of the webpage (Yang, Par. [0089], “In some instances, the image interpretation component 620 determines the category set for the object of interest, or portion thereof, using one or more image recognition processes. In some embodiments, the image recognition processes comprise pattern recognition, edge detection, outline recognition, text recognition, feature recognition or detection, feature extraction, Eigenvectors, facial recognition, machine learning based image recognition, neural network based image recognition, and other suitable operations configured to identify and characterize the object of interest within the at least one image.”, therefore feature detection and feature extraction can be performed by the image interpretation component, which comprises a residual neural network) using the residual neural network (Yang, Par. [0101], “As referenced above, the image interpretation component 620 may be a machine learning component. In some example embodiments, the image interpretation component 620 is a deep residual network (e.g., a type of neural network). In these embodiments, the image interpretation component 620 processes the at least one image using a set of neural network layers. The neural network layers may be generated using one or more network kernels. In some instances, the one or more network kernels comprise a convolution kernel, a pooling kernel, a merge kernel, a derivative kernel, any other suitable kernel, or combinations thereof.”, therefore, the residual neural network is capable of processing the inputted webpage screenshot to detect features).

Regarding Claim 9, Roychowdhury as modified by Khani teaches all of the limitations of Claim 4 as cited above. Roychowdhury as modified by Khani, does not explicitly disclose the use of a residual neural network that utilizes computer vision to detect features of an image and identifies sets of images that relate to detected features. However, Yang teaches an image interpretation component, comprising a deep residual network to perform image processing and analysis to determine a category set and to detect and extract features (Yang, Par. [0087]-[0088]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-task neural network utilizing backpropagation to predictively select content presentation based on client interaction/features, which are extracted from an inputted website screenshot into a convolutional neural network as disclosed by Roychowdhury in view of Khani with the residual neural network used to identify sets of images relating to detected features as disclosed by Yang. One of ordinary skill in the art would have been motivated to make this modification to produce a system which directly utilizes computer vision to interpret images and eliminates the need to provide context and relevance to an image for feature detection (Yang, Par. [0003]).

Regarding Claim 10, Roychowdhury in view of Khani further in view of Yang teaches the computer-implemented method of claim 9 further comprising: 
selecting, by the computer, a set of images that relate to the detected features in the screenshot of the webpage (Yang, Par. [0083], “FIG. 7 is a flowchart of operations of the computer vision component 208 in performing a method 700 of identifying a set of images based on image recognition, image signatures, and category prediction, according to some example embodiments”, thus, the residual neural network aided by computer vision component can select and identify a set of images based on feature detection/extraction of the inputted website screenshot (as shown in the input of Fig.7, label 710));
inserting, by the computer, the set of images that relate to the detected features into the webpage to generated an enhanced webpage (Roychowdhury, Par. [0039], “In the first example, the content management system 140 inserts targeted content 152 in the content 122 resulting in a customized presentation 112.”, therefore targeted content (sets of images relating to the detected features) is inserted into the webpage to generate a customized enhanced presentation); and
displaying, by the computer, the enhanced webpage with the inserted set of images on the website (Roychowdhury, Par. [0039], “That customized presentation 112 is presented (e.g., displayed) at a user interface of the client 110A.”, therefore the customized presentation of the enhanced webpage with targeted content inserted, is displayed at user interface of the client).

The reasons of obviousness have been noted in the rejection of Claim 9 above and
applicable herein.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharifi et al. (US PG-PUB 20170098159) disclosed systems and methods for suggesting actions based on training an action suggestion model on predicted user interaction.
Turcot et al. (US PG-PUB 20170330029) disclosed deep convolutional computing image analysis, accomplished by using a multilayered analysis engine, including a convolutional neural network.
Lahav et al. (US Patent 20150213363) disclosed a system and method for providing targeted content to a web surfer, based on historical information on the surfer and predictive modeling.
Huang et al. (US PG-PUB 20150310334) disclosed a method of assessing user experience, by monitoring user interaction to predict user experience.
Kortum et al. (US Patent 9384444) disclosed a system and method for optimizing website effectiveness based on a plurality of website effectiveness variables.
Griffith et al. (US PG-PUB 20100169177) disclosed a system and method for assessing behavior of a webpage visitor, through the use of web mining tools. 
Ma et al. (US PG-PUB 20190228105) disclosed a system to present content to a website user based on predicted future intent of the user.
Korpusik et al. (US Patent 10453099) disclosed a system and method of recognizing behavior of a user on social media, through the use of multiple neural networks.
Ascar et al. (US Patent 20100169792) disclosed techniques for web and visual content interaction analytics, for capturing data associated with web activity.
Kucera et al. (US Patent 20180114139) disclosed methods for a computer-based event response prediction system to predict user responses to website variations.
Zhang et al. (US PG-PUB 20140068011) disclosed systems and method for predicting content performance based on user interest data.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123